McCALEB, Justice
(dissenting).
I respectfully dissent from the ruling herein as the record clearly indicates that appellant was not prejudiced by the amendment to the Bill of Information. Since the alleged theft resulted from one act the date was immaterial as prescription is not involved. Likewise, the proof that “jewelry” and “appliances” were taken at the same time the clothing and household articles were removed, warranted allowance of the amendment which was obviously an insubstantial change in the charge as the per curiam of the judge shows that the clothing and household items taken had a value far in excess of $100.
Nor do I think that a showing of surprise was made by defense counsel so as to entitle appellant to a continuance of the case. The judge points out in his per curiam that the district attorney, in his opening statement, referred to the theft of “jewelry” and “appliances”, as well as the articles described in the Bill of Information, and the evidence of the theft of these items was admitted without objection from appellant’s counsel. Under such conditions, it is error to conclude that a continuance should have been granted.